The Vice-Chancellor :
If the assistant Vice-Chancellor’s conclusion and the decree which he has finally made be correct, then the petitioner has no right to have a receiver appointed over the property of his co-defendant McVickar.
It is not for me to say whether the decree is erroneous or not. The Chancellor alone must judge of that on the appeal; and as it appears to be the determination of the petitioner to carry on the appeal, the Chancellor will have the whole case before him on the merits. In the meantime and until it shall be decided otherwise, I am bound to consider the decree correct; and, consistently with it, must deny the prayer of this petition.
*372The petitioner can appeal from my order ; and the Chancellor, being at liberty to look into the merits of the decree and having the power to correct the errors of it, if any, will make the order for the appointment of a receiver or not as he shall think proper.
The prayer of the petition denied, with costs to the defendant McVickar to be taxed.